This is an appeal from a judgment in favor of the plaintiff and against the defendant. The action is to recover for damages for breach of warranty in the sale of onion seed. Under an oral agreement with defendant’s agent plaintiff’s intestate contracted to buy Early Yellow Globe onion seed. The seed received by the plaintiff’s intestate was of an inferior variety and not fit and suitable for this climate, and a variety that grows in Mexico, known as Mexican Grano, and produced an unmarketable crop. The plaintiff’s intestate purchased the seed under an oral contract. The plaintiff’s intestate was of mature years, an illiterate person, both in English and Italian. She could only sign her name with very laborious effort. She was unable to speak any English and her testimony was taken through an interpreter. She depended entirely upon what the defendant’s agent told her about the seed. She was not and could not be bound by the disclaimer of liability printed on the printed papers because she did not know of it and was not informed by the agent of the defendant. (Whipple v. Brown Brothers Co., 225 N. Y. 237.) Judgment unanimously affirmed, with costs.